Name: Commission Regulation (EEC) No 1379/80 of 5 June 1980 fixing the buying-in prices for beef applicable from 2 June 1980 and repealing Regulation (EEC) No 1352/79
 Type: Regulation
 Subject Matter: animal product;  prices;  trade policy
 Date Published: nan

 No L 140/54 Official Journal of the European Communities 5 . 6 . 80 COMMISSION REGULATION (EEC) No 1379/80 of 5 June 1980 fixing the buying-in prices for beef applicable from 2 June 1980 and repealing Regulation (EEC) No 1352/79 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 291 6/79 ( 2 ), and in particular Article 6 (5) (c) thereof, Whereas, in accordance with Council Regulation (EEC) No 1 302/73 (3 ), as amended by Regulation (EEC) No 427/77 (4 ), the qualities and cuts of products to be bought in by intervention agencies must be determined with a view, on the one hand, to the need to give effective support to the market and to ensure the necessary balance between the market in question and that in other livestock production and, on the other hand, to the Community's financial responsibili ­ ties in the matter ; whereas it is therefore desirable to limit buying-in to certain cuts of meat ; Whereas the upper and lower limits for buying-in prices must be fixed in such a way as to allow interven ­ tion agencies to take account of the differences of value in meat arising out of the age , weight , conforma ­ tion and finish of the animals concerned ; Whereas it is desirable to fix the upper limits for buying-in prices at a level corresponding to the inter ­ vention price fixed by Council Regulation (EEC) No 1 358 /80 (5 ) for the 1980/81 marketing year by applying the coefficients fixed in Commission Regula ­ tion (EEC) No 2226/78 (6), as last amended by Regula ­ tion (EEC) No 2650/79 ( 7) ; whereas the new guide price enters into force on 2 June 1980 and this entails an alteration of the buying-in prices, thus making it necessary to replace Commission Regulation (EEC) No 1352/79 (8), as last amended by Regulation (EEC) No 2650/79 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 With effect from 2 June 1980 , intervention agencies shall buy in beef offered to them in accordance with the conditions laid down in Regulation (EEC) No 2226/78 at prices determined within the limits laid down for each product in the Annex to this Regula ­ tion having regard to the age , weight, conformation and finish of the animals from which the said products are obtained . Article 2 Regulation (EEC) No 1352/79 is hereby repealed . Article J This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as from 2 June 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 June 1980 . For the Commission Finn GUNDELACH Vice-President ') OJ No L 148, 28 . 6 . 1968 , p. 24 . 2 ) OJ No L 329 , 24 . 12 . 1979, p. 15 . 3 ) OJ No L 132, 19 . 5 . 1973 , p. 3 . 4 ) OJ No L 61 , 5 . 3 . 1977, p. 16 . 5 ) See page 4 of this Official Journal . b) OJ No L 261 , 26 . 9 . 1978 , p. 5 . ( 7 ) OJ No L 304, 30 . 11 . 1979 , p. 9 . ( 8 ) OJ No L 163 , 2 . 7 . 1979 , p. 4 . 5 . 6 . 80 Official Journal of the European Communities No L 140/55 ANNEXE  ANHANG  ALLEGATO  BIJLAGE  ANNEX  BILAG Prix d'achat en Ecus par 100 kilogrammes de produits Ankaufspreis in ECU je 100 kg des Erzeugnisses Prezzi di acquisto in ECU per 100 kg di prodotti Aankoopprijs in Ecu per 100 kg produkt Buying in price in ECU per 100 kg of product OpkÃ ¸bspris i ECU pr. 100 kg af produkterne Limite inferieure l'ntere Grenze Limile inferiore Ondergrenzen Louer limit Minimum Limite supÃ ©rieure Obere Grenze Limite superiore Bovengrenzen Upper limit Maksimum DEUTSCHLAND  Ganze oder halbe TierkÃ ¶rper und quartiers compensÃ ©s ", stammend von : Bullen A BELGIQUE/BELGIÃ   Carcasses, demi-carcasses et quartiers compensÃ ©s, provenant des :  Hele dieren , halve dieren en  compensated quarters " afkomstig van : BÃ ufs 55 % / Ossen 55 % GÃ ©nisses 55 % / Vaarzen 55 % Taureaux 55 % / Stieren 55 % DANMARK  Hele og halve kroppe samt,  quartiers compensÃ ©s " af : Kvier I Stude I Type P Ungtyre 1 FRANCE  Carcasses, demi-carcasses et quartiers compensÃ ©s, provenant des : BÃ ufs U BÃ ufs R BÃ ufs O Jeunes bovins U Jeunes bovins R Jeunes bovins O IRELAND  Carcases, half-carcases and compensated quarters, jrom : Steers 1 Steers 2 ITALIA  Carcasse, mezzerie e quarti compensati provenienti dai : Vitelloni 1 Vitelloni 2 267,829 240,627 235,691 238,159 231,116 242,769 247,948 258,954 293,142 273,132 256,542 276,723 264,067 245,596 239,369 231,907 304,027 286,753 273,644 257,903 252,967 255,435 235,001 246,654 251,833 262,838 306,824 286,814 270,224 286,985 274,329 255,858 244,223 236,760 31 1,801 294,526 No L 140/ 56 Official Journal of the European Communities 5 . 6 . 80 Limite infÃ ©rieurt Untere Grenze Limite inferiore Ondergrenzen Lower limit Minimum Limite superieure Obere Grenze Limite superiore Bovengrenzen Upper limit Maksimum LUXEMBOURG  Carcasses, demi-carcasses et quartiers compensÃ ©s, provenant des : BÃ ufs, gÃ ©nisses , taureaux extra NEDERLAND  Hele dieren, halve dieren en  compensated quarters ' afkomstig van : Vaarzen , le kwaliteit Stieren , le kwaliteit UNITED KINGDOM A. Great Britain  Carcases, half-carcases and compensated quarters, from : Steers M Steers H Heifers M/H B. Northern Ireland  Carcases, half-carcases and compensated quarters, from : Steers L/M Steers L/H Steers T Heifers T 261,358 245,534 258,419 249,105 246,454 235,818 243,771 239,310 240,700 231,664 268,762 254,482 267,367 252,661 250,010 239,374 247,327 242,866 244,256 235,220